--------------------------------------------------------------------------------

EXHIBIT 10.32
 
EMPLOYMENT AGREEMENT




THIS AGREEMENT (this “Agreement”) is made effective as of the first day of
October, 2013, between Duma Energy Corp., a Nevada corporation doing business at
800 Gessner, Suite 200, Houston, Texas  77024 (the “Company”), and William Craig
Alexander, a Texas resident (the “Employee”), together referred to hereinafter
as the “Parties.”


In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.              Employment  The Company shall employ Employee, and Employee
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the effective date and
ending on the Termination Date, as defined in Section 4 hereof (the “Employment
Period”).


2.              Position and Duties


(a)            During the Employment Period, Employee shall serve as the
Company’s (and its subsidiaries, where appropriate) Vice President and shall be
responsible for such duties as are normally performed by persons serving in such
a position in companies similarly situated with Company, as well as any other
duties as may be reasonably prescribed by the Board of Directors of the Company
(the “Board”) and Chief Executive Officer.  Employee will report to the
President.


(b)            While this Agreement remains in force and effect, Employee will
act in the best interests of the Company and devote full-time to the Company’s
business and affairs, performing his work in a competent and efficient manner
and at all times in compliance with the business policies of the Company.


3.              Base Salary and Benefits


(a)            Employee's initial base salary for the term of this Agreement
shall be $185,000.00 per year (the “Base Salary”).  The Base Salary shall be
payable in approximately equal installments in accordance with the Company’s
general payroll practices (but at least monthly) and shall be subject to
required withholding.


(b)            The Company shall reimburse Employee for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Company’s policies in effect from time to time for
its employees with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements for its employees with respect to
reporting and documentation of such expenses.


(c)            Employee shall be entitled to three (3) weeks of vacation per
year, including up to two (2) weeks of sick leave, during which times his
compensation shall be paid in full.   Any un-used vacation time shall be
forfeited and not carried over to future periods.


(d)            Employee shall be eligible to participate, to the extent Employee
meets all eligibility requirements of general application, in each of the
employee benefit plans maintained by Employer from time to time in which
employees of Employer generally are eligible to participate, including by way of
illustration, any 401K Plan, group medical, dental, life and AD&D plans.
 Employee shall also be entitled to participate in the award of any stock
options, warrants, or other forms of non-cash compensation that may be offered
to qualified employees by the Board in its discretion.


4.              Term and Termination


(a)            This Agreement shall be effective on the date first above written
and continue for one (1) year, ending on the first anniversary date of execution
unless extended as provided below.  This Agreement may be terminated at any time
by: (i) by Employee’s resignation with or without Good Reason (as defined
below), (ii) by Employee’s death or Disability (as defined below), or (iii) by
the Company with or without Cause (as defined below).  The effective term of
this Agreement shall be automatically extended for consecutive one (1) year
periods unless written notice not to extend is given by either party to the
other party not less than sixty (60) days prior to the date any extension period
is to commence. The date on which Employee’s employment with the Company ends is
referred to herein as the “Termination Date”, with sixty (60) day advance
written notice required.


(b)            (i)            If Employee’s employment with the Company is
terminated by the Company for Cause, or by Employee without Good Reason,
Employee shall not be entitled to a severance payment and will not receive his
Base Salary beyond the Termination Date.


(ii)            If Employee’s employment with the Company is terminated by the
Company for any reason other than for Cause (“without Cause”), or if Employee
terminates his employment for Good Reason, Employee shall be entitled to receive
as a severance payment, his then current Base Salary for a period of six (6)
months following the Termination Date.


- 1 -

--------------------------------------------------------------------------------

(iii)            If Employee’s employment with the Company is terminated by
Employee’s death or Disability, Employee or his heirs or designee(s) shall be
entitled to continue to receive his Base Salary for a period of three (3) months
following the Termination Date.


(c)            All of Employee’s rights to benefits provided by the Company or
any affiliate of or successor to the Company shall cease upon the Termination
Date, except to the extent required by law.


(d)            For purposes of this Agreement, the following terms shall have
the meanings set forth below:


“Cause” shall mean (i) the conviction of Employee for a felony, a crime
involving moral turpitude, or a plea of guilty or no lo contendre by Employee to
a charge of any such crime, (ii) Employee’s theft or embezzlement, or attempted
theft or embezzlement, of money or property of the Company, (iii) Employee’s
perpetration or attempted perpetration of fraud, or Employee’s participation in
a fraud or an attempted fraud on the Company, or Employee’s unauthorized
appropriation or attempted appropriation of any tangible or intangible material
asset or property of the Company, (iv) Employee’s dishonesty with respect to any
matter concerning the Company, or (v) Employee’s substantial and repeated
failure to perform his duties hereunder in accordance with the reasonable
directions of the Board.


“Disability” shall mean any illness, disability or incapacity of such a
character as to render Employee unable to perform Employee’s primary duties
hereunder for a period of ninety (90) consecutive days, as determined in the
discretion of the Board.


“Good Reason” shall mean (i) material breach by the Company of its obligations
under this Agreement, including the failure of the Company to pay Employee the
Base Salary or any other payment or benefit due Employee hereunder; (ii) any
action of the Company that results in a material diminishment in Employee’s
functions or responsibilities, or any attempt by the Company to cause Employee
to relocate outside the city of Houston as a requirement of his continued
employment; (iii) any reduction in Employee’s Base Salary; or (iv) any material
reduction of benefits unless the same reduction is applicable generally to all
employees of the Company.


(e)            A termination of this Agreement pursuant to its terms on the
Expiration Date or any subsequent anniversary date, shall not in and of itself
constitute a termination of Employee’s employment with the Company. At such
time, unless the Company or the Employee terminates Employee’s employment with
the Company, Employee shall become an employee at-will of the Company.


5.              Confidential Information  Employee acknowledges that the
information and data obtained by him while employed by the Company concerning
the business or affairs of the Company reasonably considered to be of a
confidential nature (“Confidential Information”) are the property of the
Company.  The Company agrees, in consideration for Employee’s agreement to the
various terms of this Agreement, to provide Employee with Confidential
Information belonging to the Company.  Employee agrees that he shall not
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Company’s board of
directors, unless and to the extent that the aforementioned matters become
generally known to and available for use by the public other than as a result of
Employee’s acts or omissions, or is otherwise known to Employee from independent
sources outside of Employee’s employment with the Company. Employee shall
deliver to the Company at the termination of the Employment Period, or at any
other time the Company may reasonably request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information or the
business of the Company which he may then possess or have under his control.
Nothing herein shall prohibit Employee’s disclosure of Confidential Information
as directed by judicial, administrative or other governmental law, rule,
regulation or order provided that Employee shall, to the extent possible, give
immediate notice to the Company of any disclosure of Confidential Information so
required in order for the Company to seek a protective order if it so desires.


6.              Restrictive Covenants


(a)            In further consideration of the compensation to be paid to
Employee hereunder and the obligations of the Company under this Agreement,
Employee acknowledges that in the course of his employment with the Company he
shall become familiar with the Company’s trade secrets and with other
Confidential Information concerning the Company and that his services have a
special, unique and extraordinary value to the Company.  Therefore, Employee
agrees that for one (1) year after his termination by the Company for Cause, or
his own termination of employment without Good Reason (the “Restricted Period”),
he shall not as an employee, consultant, advisor, agent, shareholder,
independent contractor, investor, partner, member, owner or otherwise act or
engage in activity that directly competes with or has or could reasonably be
expected to have a material adverse economic effect on any of the activities or
business of the Company.  Nothing herein shall prohibit Employee from being a
passive owner of not more than 20% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Employee has no active
participation in the business of such corporation.  The Restricted Period shall
not apply to Employee if he is terminated without Cause, or if he terminates his
employment with the Company for Good Reason.


(b)            During the Restricted Period, Employee shall not directly or
indirectly through another entity (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company, or in any way interfere with
the relationship between the Company and any employee thereof, (ii) hire any
person who was an employee of the Company at any time during the Employment
Period, or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company to cease doing
business with the Company, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation and the Company.
 Notwithstanding anything herein to the contrary, nothing shall prevent the
Employee from hiring an employee of the Company as a result of a general
solicitation, including the internet, and not directly or indirectly through the
Employee, and nothing shall prevent the Employee from doing business with or
otherwise enjoying professional relationships with customers, suppliers,
licensees or business relations of the Company if that business is not solicited
directly or indirectly by Employee.


- 2 -

--------------------------------------------------------------------------------

(c)            If, at the time of enforcement of this Section 6, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.  Employee agrees that the restrictions
contained in this Section 6 are reasonable.


(d)            In the event of the breach or a threatened breach by Employee of
any of the provisions of this Section 6, the Company, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and\or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security). In
addition, in the event of an alleged breach or violation by Employee of this
Section 6, the Restricted Period shall be tolled until such breach or violation
has been duly cured.


7.              Property Rights In keeping with Employee’s fiduciary duties to
the Company, Employee hereby covenants and agrees that during Employee’s
Employment Period, and for a period of six (6) months following Employee’s
Termination Date if terminated by the Company for Cause or by the Employee
without Good Reason, Employee shall promptly disclose in writing to Company any
and all information, ideas, concepts, improvements, discoveries, inventions, and
other intellectual properties, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by
Employee, either individually or jointly with others, and which relate to the
business, products or services of Company or any of its affiliated entities. In
consideration for Employee’s employment hereunder, Employee hereby specifically
sells, assigns and transfers to Company all of Employee’s worldwide right, title
and interest in and to all such information, ideas, concepts, improvements,
discoveries, inventions and other intellectual properties which relate to the
business, products or services of Company or any of its affiliated entities. If
during the Employment Period, Employee creates any original work of authorship
or other property fixed in any tangible medium of expression which (a) is the
subject matter of copyright (including computer programs) and (b) relates to
Company’s present or planned business, products, or services, whether such
property is created solely by Employee or jointly with others, such property
shall be deemed a work for hire, with the copyright automatically vesting in
Company. To the extent that any such writing or other property is determined not
to be a work for hire for whatever reason, Employee hereby consents and agrees
to the unconditional waiver of “moral rights” in such writing or other property,
and to assign to Company all of Employee’s right, title and interest, including
copyright, in such writing or other property.  Notwithstanding anything herein
to the contrary, if Employee is terminated by the Company without Cause, or
terminates his employment for Good Reason, his obligations to disclose the
information set forth above, and to sell, assign and transfer such information
to the Company, are no longer in effect after the Termination Date.


Employee hereby agrees (a) to exercise reasonable effort to assist Company or
its nominee in the protection of any and all property subject to this Section,
(b) not to disclose any such property to third parties who are not employed by
the Company without the written consent of Company or its nominee, except as
required by Employee’s  employment hereunder, and (c) at the request of Company,
to execute such assignments, certificates or other interests as Company or its
nominee may from time to time deem desirable to evidence, establish, maintain,
perfect, protect or enforce its rights, title or interests in or to any such
property.


8.              Representations  Employee and the Company each represents and
warrants to the other that (i) the execution, delivery and performance of this
Agreement by such party does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which such party is subject or by which it is bound, (ii) such party
is not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity that would be breached
or violated by such party’s execution and delivery or performance of this
Agreement and (iii) upon the execution and delivery of this Agreement by such
party, this Agreement shall be the valid and binding obligation of such party,
enforceable against such party in accordance with its terms. Such party hereby
acknowledges and represents that it has consulted with independent legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein.


9.              Survival  Sections 5 and 6 and Sections 9 through 16 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.


10.            Notices  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed by first class mail,
return receipt requested, to the recipient at the address below indicated:


- 3 -

--------------------------------------------------------------------------------

 Notices to Employee:


 William Craig Alexander
 5314 Sunbright Court
 Houston, TX 77041


 Notices to the Company:


 Duma Energy Corp.
 Attn: Chairman of the Board
 800 Gessner, Suite 200
 Houston, TX  77024
 
 or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or three (3) days after so mailed.


11.            Severability  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


12.            Complete Agreement  This Agreement embodies with respect to the
subject matter hereof the complete agreement and understanding among the parties
and supersedes and preempts with respect to the subject matter hereof any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.


13.            No Strict Construction  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party, it being understood that Section 6(c) contemplates that a court of
competent jurisdiction shall be entitled to conform the express language of
Section 6(a) if necessary in order to comply with Texas law.


14.            Counterparts  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.


15.            Successors and Assigns  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee, the Company and their
respective heirs, successors and assigns, except that Employee may not assign
his rights or delegate his obligations hereunder without the prior written
consent of the Company.


16.            Choice of Law  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Texas, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas.


17.            ArbitrationIn the event of a dispute, the parties agree that such
dispute shall be submitted to binding arbitration in Texas, U.S.A., pursuant to
the rules of arbitration of the American Arbitration Association (the “Rules”).
Except as set forth in this Section, the arbitration shall proceed pursuant to
the Rules in effect on the date such arbitration is commenced.  In the event of
arbitration, the parties shall attempt to reach agreement on the selection of a
single impartial arbitrator.  If the parties are unable to agree on a single
impartial arbitrator, each party shall select one impartial arbitrator and those
arbitrators shall select a single impartial arbitrator who shall thereafter
conduct the arbitration as the sole arbitrator.  The arbitrator so selected
shall be competent in the legal and technical aspects of the subject matter of
this Agreement. The arbitrator shall not limit, expand or modify the terms of
this Agreement nor award damages in excess of compensatory damages.  Any party
to the arbitration may seek conservatory or interim measures in accordance with
the Rules.  The prevailing party in the arbitration shall be awarded all
attorney fees and costs incurred in the arbitration.  The final award shall
specify the factual and legal bases for the award, if any.  Any final award or
decision issued as a result of such arbitration shall be final, binding and
conclusive between the parties, and shall be enforceable by any court having
jurisdiction over the party against whom enforcement is sought.  Each party to
this Agreement hereby consents to non-exclusive jurisdiction and venue of the
State of Texas, for any court proceedings to enforce any such final award or
decision.  Except where clearly prevented by the subject matter of the dispute,
each party to this Agreement shall continue performing its respective
obligations under this Agreement while the dispute is being resolved.


18.            Amendment and Waiver  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.


- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.


 
EMPLOYEE:
 
 
 
 
/s/ William Craig Alexander
 
William Craig Alexander
 
 
 
 
COMPANY:
 
 
 
 
Duma Energy Corp.,
 
a Nevada corporation
 
 
 
 
By: 
/s/ Jeremy G. Driver
 
Jeremy G. Driver
 
Chief Executive Officer





- 5 -

--------------------------------------------------------------------------------

 